 348DECISIONS OF THENATIONALLABOR RELATIONS BOARDLab Glass CorporationandLocal 701, AmericanFlintGlassWorkers Union,AFL-CIO. Cases4-CA-16891,4-CA-16891-2,4-CA-17198,and 4-RC-16687August 30, 1989DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSHIGGINS ANDDEVANEYOn February 7, 1989, Administrative Law JudgeDonald R.Holley issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The Respondent filed cross-exceptions and ananswering brief to the General Counsel's excep-tions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended order of theadministrativelaw judge isadopted andthe complaint is dis-missed.IT IS FURTHER ORDERED that Case4-RC-16687is remandedto theRegionalDirector for Region 4for issuanceof certification of results of the April14, 1988 election.Joel H. Levinson, Esq.andDona A. Nutini, Esq.,for theGeneral Counsel.CharlesW. Pautsch, Esq. (Richard H. Wessels and Associ-ates),of Milwaukee,Wisconsin,for theRespondent.Mr. Ronald L. Flaim,of Newfield, New Jersey, for theRespondent.IThe GeneralCounsel has excepted to some of thejudge's credibilityfindings The Board's established policy is not to overrule an administra-tive lawjudge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544(1950), enfd 188F 2d 362 (3d Cir.1951)We have carefully examined the record and find no basis for re-versing the findingsAlthough we do not reverse any credibility findings of the administra-tive law judge,we disavow any reliance on Randy Cavoli s filing a non-meritorious charge with the Board with respect to thejudge's credibilityresolutions concerning the Respondent'sOctober30, 1987,remarksWerely solely on the judge's creditingof Anthony Tirelli'sversion of theincident.The judgeindicated that Tirelli was a credible witness.DECISIONSTATEMENT OF THE CASEDONALD R. HOLLEY, Administrative Law Judge. OnOctober 20, 1987,1 and October 21, Local 701, AmericanFlint Glass Workers Union, AFL-CIO (Local 701 or theUnion), filedoriginal charges inCases 4-CA-16891 and4-CA-16891-2, respectively. Thereafter, on November3,AmericanFlintGlassWorkers Union, AFL-CIO (theInternationalUnion) fileda petition for an election inCase 4-RC-16687. On February8, 1988,the RegionalDirector for Region 4 of the National LaborRelationsBoard issued a complaintwhichalleged,in substance,thatLab Glass Corporation (Respondent)had violatedSection 8(a)(1) and(3) of theNationalLaborRelationsAct by creatingthe impressionthat theunion activitiesof its employees were under surveillanceand by layingoff andrefusing to recall employees Sam Guidoni, Bar-bara Blair, and Jose Quintana.Simultaneously,Cases 4-CA-16891 and 4-CA-16891-2 were consolidated fortrial.Thereafter, on February 29, 1988, theInternationalUnion filed the chargeinCase4-CA-17198. On April15, 1988, the Region issued an order consolidating Case4-CA-17198 withCases4-CA-16891and 4-CA-16891-2for trial,and it simultaneously issued a second consoli-dated complaint,which realleged the matter in the earli-er complaint and allegedfurther independentviolationsof Section8(a)(1) ofthe Act.Respondentfiled timely an-swersdenying it had engaged in the unfair labor prac-tices allegedin bothcomplaints.An electionwas heldinCase 4-RC-16687 on April14, 1988, andthereafterthe InternationalUnion filed ob-jectionsto the conduct of the election. By order datedMay 6,1988, the Regional Directorconsolidated Case 4-RC-16687 with the above-describedunfairlabor prac-tices placing the sole objectionpursued bythe Interna-tionalUnionbeforeme for resolution.The objection,whichtraces thewording ofone of the allegations con-tained in the consolidated complaint,is asfollows:In or about earlyDecember,1987, the Employer,actingthrough Ed Brown,at the Plant,created theimpression among its employeesthat their Union ac-tivitieswere under surveillanceby the Employer bytelling anemployee that he knewthat employees atthe Company who hadsigned authorization cardswere againstthe Union.The casewas heard in Philadelphia,Pennsylvania,during the periodMay 23-25, 1988.All parties were rep-resented and permittedfull opportunityto participate inthe hearing.2Uponthe entirerecord,including theposthearingbriefs filed by theparties, andfrom my ob-servationof thedemeanorof thewitnesseswho appearedto give testimony,Imakethe following'All dates are 1987 unless otherwise indicated2After the close of the hearing,General Counsel filed a motion to cor-rect transcriptThe motion is denied296 NLRB No. 45 LAB GLASS CORP.349FINDINGS OF FACT1.JURISDICTIONLab Glass Corporation,a Delaware corporation, is en-gaged in the manufactureof scientificglass products atits plant locatedinVineland, New Jersey.During calen-dar year 1987, itsgross revenues exceeded$500,000, and,during the same period,itsold andshipped productsvalued in excessof $50,000 directly topoints located out-side the Stateof New Jersey.It is admitted,and I find,thatRespondent is an employer engaged in commercewithinthe meaningof Sections 2(2), (6), and (7) of theAct.II.STATUS OF THE UNIONSIt is uncontested,and I find,thatLocal 701 and theInternationalUnion(collectivelycalled the Union) arelabor organizations within the meaning of Section 2(5) ofthe Act.Some60 productionand maintenance employees areemployedat the plant.They workin one of six depart-ments:tooling,lathe, lamp, grinding and miscellaneous,graduation,and warehouse.The recordreveals the man-ufacturing process normally commences in thetool de-partmentor thelamp department.Skilled glassblowerswork in both of thedescribed departmentsand they giveproductstheir originalshape byutilizing tools and firesto create desiredobjects by hand. After the tool or lampdepartment completesitsworkon an item,the item mayprogress to the grinding department,the lathe depart-ment, the graduation department,and finally to the ship-ping department where it is either shippedor stored.4Respondent'sproductionand maintenance employeesreceive theirimmediate supervisionfromsome 11 indi-vidualswho are classifiedby it as either supervisors orassistant supervisors.All but one,an elderly gentlemannamed SamFratto, areworking supervisors.The super-visory statusof three oftheworking supervisors is indispute in this proceeding.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundLab Glass Corporation manufactures,distributes, andsellsscientific laboratory glass products.Itoperatesplants in Vineland,New Jersey,and Kingsport,Tennes-see.The corporation is owned by Biscayne Holdings,Inc.,which is headquartered in Miami, Florida. TheVineland plant is the only facility which is directly in-volvedin the instant proceedings.Respondent manufactures in excess of 12,000 scientificlaboratory products.Many items are produced for stock-ing before orders are actually received.A substantialpart of the business,however, consists of manufacturingitems after specific orders have been received.Frequent-ly, special orders are produced on a rush basis.Respondent's principal executive officers are EdwardBrown,president, and Ronald Flaim,controller. Both ac-tively participate in the operation and control of theplant.Brown was described in the record as a "handson" executive.His activities include the inspection of allorders received,assignment of specific work orders tothe appropriate department if the item(s) is not in stock,and followup activities to assure that orders are shippedin timely fashion.Additionally, he regularly engages insales related activities by visiting customers, usually oncea week,on a regular basis.Flaim handles the fiscal as-pects of the operation and supervises the office person-nel.Additionally,he performs personnel functions whichinclude the hiring and firing of employees,the approvalof periodic wage increases, and the imposition of disci-plinewhen he is convinced it is necessary. When per-forming nonfiscal functions,he relies heavily on informa-tion and recommendations received from line supervi-sors. 38 Respondent denied in its answers to complaint that Brown is a statu-tory supervisor and an agent of Respondent within the meaning of Sec2(11) and(13) of the Act The recordclearly reveals that both Brownand Flaim have the authority to hire,fire, and responsibly direct employ-ees.Additionally,itreveals they,acting together,make top level manage-B. TheOrganizationalCampaignOn October7,alleged discriminatee Samuel Guidonicontacted Rick Hayes,the presidentof Local 701, con-cerning possible representation of Respondent's employ-ees.Thenextday, October 8, Guidonidiscussedthe pos-sibility ofrepresentation with Respondent's assistant su-pervisor in the tooldepartment,Tony Tirelli. Tirelli,who had beenactive during apreviousorganizationcampaignat theplant,advised Guidonihe should not getinvolved becausethe employeeswould not support himand he might losehis job. At the time,Guidoni was anapprentice grinderwho needed only onemore pay raiseto be considered to bea journeyman grinder.5Guidoniignored Tirelli's advice and discussedthe possibility oforganizingwithassistant supervisorLuisGonzalez, ajourneyman grinder, and RandyCavoli, ajourneyman inthe tool department. Thereafter, on October 11, he, Gon-zales,and Cavolimet with Hayes and InternationalUnionRepresentativeDick Morgan.The union repre-sentatives explained the organizing process to the em-ployees and they signedauthorization cards.Thereafter,Guidoni spokewith 16 or 17 employeesat the plant onOctober 12 and 13,urging them to attend a union meet-ing on October 14. A numberof Respondent's employeesattended a meetingheld at Local70l's unionhall on Oc-tober 14, and Guidoniagreed to act as the chairman ofan in-plant organizing committee.EmployeesBarbaraBlair,LuisGonzalez,and Teddy Castrowere alsoment decisions I find that both are statutory supervisors and agents ofRespondent within the meaning of the Act.While a large number of products require grinding, many go to thelathe department where they are substantially altered,and most passthrough the graduation department where volume markings,creation ofdecals,and other functions are accomplished,the progression of a prod-uct through the plant is dependent upon the nature of the desired finalproduct.5 Respondent utilizes an apprentice system in its tool,grinding,lathe,and lamp departments.Generally described,an employee spends from 2-5 years in the program and receives raises at intervals if he or she is pro-gressing satisfactorilyAfter receiving the final raise as an apprentice,they are considered to be journeymen. 350DECISIONS OF THENATIONALLABOR RELATIONS BOARDchosen to be members of the committee.Blairtestifiedshe gave anauthorization card to Debbie Cassidy whilethey were on break on October 15, and she conversedwith Cassidyregardingthe card in the plant the follow-ing day. Alleged discriminatee Jose Quintana attendedthe October 14 meetingand signeda union card duringthe meeting. The recordfailsto reveal that he engagedin additionalunionactivity.Guidoni testified he helda meetingof the employee in-plant committee at his home during the evening of Octo-ber 18. Afterthe meetingat his home ended on October18,Guidoni telephoned Tirelli to inform him he was re-ceivingstrong support from the employees. Guidoniasked if he could count on Tirelli's support, and Tirelliindicated that, while he would support him, he could notbecome actively involved because of the position he heldat Respondent.Guidoni was laid off on October19,and Blair andQuintana were laid off on October 20.C. Positions of the Parties and the IssuesThe consolidated complaint alleges thatGuidoni,Blair, and Quintana were laid off in violation of Section8(a)(3) of the Act. It furtherallegesRespondent createdthe impression that the union activities of its employeeswere under surveillance on October 30 and in early De-cember, anditalleges anemployee was threatened withjob loss on October 30 if the employees selected theUnion as their representative.Although 10 of the 11 Respondent supervisors or as-sistant supervisors who are working supervisors and pro-vide immediate supervision of employees were found notto be statutory supervisors in the representation case,General Counsel relitigated the supervisory status of 3 ofthe working supervisors (Tirelli,Beres, andB. Streeter)with the aim of showing company knowledge of the al-leged discriminatees'unionactivities through them viathe respondeat superior doctrine. Additionally, GeneralCounselreliesupon the small-plant doctrine to establishcompany knowledge of the alleged discriminatee's unionactivities.Finally,General Counsel contends that assum-ing, arguendo,the three named working supervisors arenot statutory supervisors, they should be found to beagentsofRespondent.GeneralCounsel contends Ishould credit the testimony of his (her) witnesses andfind the independent8(a)(1) violations alleged.Respondent contends that relitigation of the status ofthe three working supervisors in the instant proceeding isbarred by Section 102.67(f) of the Board'sRules andRegulations.In the alternative, it contends the record inthe representationcase aswell as the record in the in-stant proceeding compels a conclusion that Tirelli, Beres,and B.Streeter are not statutory supervisors or agents ofRespondent within the meaning of Section 2(11) and (13)of the Act. Accordingly, Respondent contends the8(a)(3) allegationsshould be dismissed for lack of proofof knowledge of the allegeddiscriminatees'union activi-ties.Additionally, Respondent contends the record com-pels aconclusion that the alleged discriminatees werelaidoff because there was no work for them, and itclaims it hasshown they would have been laid off in theabsence of their participation in union activities. Re-spondent contends I should credit Brown and other Re-spondent witnesses, rather than the employees, and con-clude that Respondent did not, on October 30 or in earlyDecember, create the impression that the union activitiesof its employees were under surveillance. Similarly, itcontends I should credit its witnesses' testimony and findthat no threat of job loss because of employee selectionof the union representation was uttered on October 30.The consolidated complaint and the positions of theparties present the following issues:1.Does Section 102.67(f) preclude relitigation of thesupervisory status ofworking foremenwho weredeemed to be nonsupervisory employees in the represen-tation case?2. If the answerto issue 1 is no,does the evidence inthe representation case coupled with the evidence in theinstantproceedingwarrant a conclusion that Tirelli,Beres, and B. Streeter are supervisors and/or agents ofRespondent within the meaning of Section 2(11) and (13)of the Act?3.Did Respondent violate Section 8(a)(3) of the Actby laying off and refusing to recall the alleged discrimin-atees?4.Did Respondent engage in independent violation ofSection 8(a)(1) by creating the impression that the unionactivities of its employees were under surveillance onOctober 30 and in early December, and did it engage insuch violation of the Act by threatening on October 30that an employee would lose his job if the employees se-lected the Union as their representative?D. The Proprietyof Relitigating Supervisory IssuesIn the Decision and Direction of Election issued inCase 4-RC-16687 on March 17, 1988, the Regional Di-rector found thatAnthonyTirelli,John Beres, andBowman(Beaner)Streeter were nonsupervisory employ-ees.Respondent recognizes in its brief(pp. 18 and 19)that the Board held inServ-U-Stores,234NLRB 1143(1978), that a finding in a representation case that aperson is not a supervisor,while not subject to relitiga-tion in a "related"subsequent unfair labor practice pro-ceeding(i.e.,an 8(a)(5) case based on certification in arepresentation proceeding),does not have binding forcewhere independent violations of Section 8(a)(1) of theAct are involved. Here, it argues that the Board's earlierdecisioninThrifty Supply Co.,153NLRB370 (1965),affd.364 F.2d 508(9th Cir.1966), represents the betterrule for determining the reach of Section102.67(f) of theBoard's Rules and Regulations,and urges me to so find.The short answer is that I am bound by current Boardlaw.6Accordingly,noting the instant complaint allegesindependent 8(a)(1) violations, I find the statusof Tirelli,Beres, and Streeter was relitigable in the instant proceeding.E. The Status of Tirelli,Beres,and StreeterThe recordin the instant case reveals thatAnthonyTirelli,John Beres,and Bowman(Beaner) Streeter are6 The principlesenunciatedinServ-U-Storeswere recently reaffirmed inWilliamson Memorial Hospital,284 NLRB 37 (1987) LAB GLASS CORP.hourly paid,enjoy the same fringe benefits enjoyed byother employees, punch the same timeclock,and wearthe same type of work clothing worn by other employ-ees.These matters, however,are not determinative in ap-praising supervisory status as Section 2(11) of the Actdefines a supervisor as:any individual having authority, in the interest ofthe employer,tohire, transfer,suspend,layoff,recall,promote, discharge,assign,reward,or disci-plineother employees, or responsibly to directthem,or to adjust their grievances,or effectively torecommend such action,if in connection with theforegoing the exercise of such authority is not of amerely routine or clerical nature,but requires theuse of independent judgment.Possession of any one of these powers is sufficient toconfer supervisorystatus.NLRB v. Edward G. BuddMfg. Co.,169 F.2d 571, 576 (6th Cir.1948), cert.denied335 U.S. 908(1949);Ohio Power Co. v. NLRB,176 F.2d385, 387 (6th Cir. 1949), cert. denied 338 U.S. 899 (1949).Set forthbelow is a summaryof theduties and extentof authority exercised by the individuals whose status isin dispute.Anthony TirelliAnthonyTirelli is a journeyman tooler.He hasworked for Respondent for 22 years. The record revealsthat at some unspecified time in recent years,Tirelliwasplaced in charge of apprentices who were hired to workin the toolroom.Flaim testified that after he has inter-viewed applicants who may possess the ability to workin the toolroom,he sends themto Tirelli forevaluation.Apparently hand and foot coordination are required toperform tool work,and it is undisputed that when an ap-plicant reports to Tirelli, he works with the applicant foran hour or two several nights after the end of the regularworking day to determine whether the employee possess-es the coordination required in a toolworker.Tirelli's ap-praisal is imparted to Flaim,and if it is negative,the ap-plicant is normally rejected. If the appraisal is positive,the applicant is hired if his references and other mattersnoted on the application turn out to be satisfactory.'At the time of the instant hearing, Tirelli provided theimmediate supervision receivedby four fourapprenticesemployed in the tool department.He testified thatBrown supplies him with the factory orders which heand/or the apprentices are towork on. Thereafter, Tir-elli assigns specific tasks to the individual apprentices inaccordance with his appraisal of their ability to performany given task,or he performs the work himself with anapprentice or apprentices observing so they can learn toperform the task in question.r It is undisputed that when alleged discnmmatee Quintana was origi-nally interviewed by Flaim,he was sent to Tirelli for appraisalAfter de-termining he did not have the coordinationrequired fortoolwork,Tirellitold Flaim that Quintana did not qualify,but he tried hard and was quietand they should hire him in anotherjob Tirelli soadvised the employee,and Flaim admittedlyfollowed Tirelli's recommendation and hired Quin-tana as a floorboy.351Although Respondent has conducted timestudies onvarious jobs in the tool department,aswell as in otherdepartments,and utilizes an incentive system wherebyjourneymen toolworkers receive piece work or incentivepay by exceeding 80 percent of the rate computed forspecific jobs, Tirelli does not receive what is referred toin the record as bonus pay. Instead,he is paid 20 percentmore than the normal hourly rate for journeyman tool-workers.Apprentices employed in the toolroom are initiallypaid a given percentage of the journeyman toolworkerrate.While the record fails to reveal the precise percent-age applicable in the tool department,itreveals thenormal initial percentage in the lathe department for ap-prentices is 40 percent.As the individual learns, his orher percentage is increased.Flaim acknowledged duringhis testimony that he relies on Tirelli's appraisal of thework of apprentices in the tool department when deter-mining whether a given apprentice is entitled to receiveperiodic increases.Tirelli indicated during his testimonythat he initials the apprentices'timecards when they ne-glect to punch in or out.With respect to paperwork,General Counsel placed in evidence as General Counsel'sExhibits 17 and 18 documents authorizing a deduction ofmoneys for safety glasses from the pay of an employee,and one indicating a pay increase for an employee. Bothwere signed or initialedby Tirelli (or on his behalf) anddesignate him "foreman"and "Dept.Head,"respective-ly.8In sum,the record reveals Tirelli participates in thehiring of apprentices for the tool department by observ-ing the coordination of applicants,and, if applicants arehired as apprentices,he determines the work they willperform and evaluates their performance throughouttheir 3- to 5-year apprenticeship.It is clear, and I find,that his recommendations with respect to the progress ofapprentices and their entitlement to periodic pay in-creases are uniformly accepted by Flaim.Ifind, as con-tended by General Counsel,thatAnthonyTirelli is a su-pervisor within the meaning of Section2(11) of the Act.John BeresJohn Beres is a journeyman lathe worker who hasbeen employed by Respondent for 28 years.The recordreveals that Brown determines which factory workorders will be commencedby thelathe department andBeres assignsspecific tasks to individual employees ac-cording to his evaluation of their ability to perform thework.Approximately 10 employees are assigned to thedepartment.Like Tirelli,Beres participates in the hiring process.Flaim indicated during his testimony that once he hasscreened applicants and has tentatively decided an appli-cant may be utilized in the lathe department,he sendsthe applicant to Beres for interview.Beres then questionsthe applicants to ascertain their qualifications and reportshis views to Flaim.If both agree the applicant should behired, he or she is hired.8Flaim testifiedhe placed Tirelli's initials on G.C. Exh 18. 352DECISIONSOF THE NATIONALLABOR RELATIONS BOARDAlleged discriminatee Barbara Blaircredibly testifiedthat when she was hired by Respondent,Flaim informedher that Beres would be her foreman.She further indi-cates that after being assigned to the lathe department,Beres assigned her to work,approved or disapprovedher requests for time off,corrected and signed her time-cards, and assigned her to different work within the de-partment as well as assigning her to temporary work inthe lamp department.Beres testified he spends approxi-mately 75percent of his time at his machine performingcomplex work. Like Tirelli, he is hourly paid, punchesthe timeclock,receives no bonus pay, enjoys the samebenefits enjoyed by other employees, and wears normalwork clothes on the job. He candidly admitted, if he hasa problem with an employee, he goes to personnel(Flaim),discusses it, and,if they agree,he goes back andterminates the employee.Beres also indicated he makesrecommendations to Flaim in matters involving payraises.In that connection,he testified he considers thejob abilities of individuals,the quality of their work, thenumber of new jobs they have learned,and their work-manship.Flaim candidly admitted he relies on Beres' ap-praisals of employees as he is not capable of appraisingtheir workhimself.With specific regard to alleged discriminatee Blair,Brown testified that on October 20 there were three rela-tivelynew employees in the lathe department and he in-formed Beres to select one forlayoff.It is undisputedthat Beres thereafter exercised his independent judgmentand selected Blair for layoff, and thereafter informed hershe was laid off.It is undisputed that certain Respondent records labelBeres as a supervisor.Thus,he is placed in a separatecategory on Respondent'sweekly payroll worksheets,9and his personnel folder designates him to be a supervi-sor.In sum,it is clear that Beres makes recommendationswith respect to the hire and reward of employees whichare customarily followed by Flaim,and it reveals he in-dependently decided on October 20, 1987, which of thenewly hired employees in his department would be se-lectedfor layoff.Ifind he is a supervisor within themeaning of Section 2(11) of the Act.Bowman(Beaner)StreeterBowman(Beaner)Streeter is a journeyman grinderwho hasbeenemployed byRespondentfor 46years.Heisone of three assistant supervisorsin thegrinding andmiscellaneous department.Sam Fratto,a salaried em-ployee andan admittedstatutorysupervisor, is the fore-man incharge ofthe departmentwhichutilizes some 17-20 employees.Five of theemployees including assistantsupervisorsAlvarez,Gonzalez, andStreeter are benchgrinders.The remainingemployees wash glassware, op-erateLehrovens, operate drill and diamond presses, per-form floorboy work,engage intruckdriving, performjanitor work,or inspection functions.The recordreveals that glasswarewhich needs to beground comesto thegrinding and miscellaneousdepart-ment in boxes.Streeterthen hands out the work to the9 See G C Exh. 14.bench grinders by giving it to a grinder who needs workor, in some instances,to a journeyman he perceives to becapable of accomplishing the required grinding oper-ation.Streeter spends approximately 40 percent of histime performing bench grinding.He testified the remain-der of his time is spent handing out work and expeditingthe processing of work through the department by sta-pling and labeling boxes to indicate their contents, takingfinished work to the inspection area, and obtaining toolsfor journeyman grinders from a storage area to whichonly he has the key.The record reveals foreman Fratto is 74 years of ageand he frequently takes lunch hours which may last asmuch as 2 hours.InFratto'sabsence, Streeter is incharge of the department. During such periods, he testi-fiedhe keeps departmental employees suppplied withwork.Alleged discriminatee Guidoni indicated during his tes-timony that Streeter threatened on one occasion to go tothe old man(Brown) if two employees continued tohorse around on the job, and on another occasion, hethreatened to put him(Guidoni)in the corner if he didnot shut up.Additionally,he indicated that on anotheroccasionwhen his fellow employees were throwingthings and bothering him, he was moved to a locationnearGonzalez after he complained to Streeter andStreeter discussed the matter with Fratto.In similar vein,Gonzalez testified that Streeter signs timecards to verifythe time journeymen spend on bonus work and Steeter isthe person that he approaches when wants to take timeoff.While admitting he signs timecards in bonus situa-tions, Streeter denied that he plays any role in the hire,fire, discipline,training,or reward of employees.While the record reveals Brown conversed withStreeter on October 19, 1987, indicating his intention torelieve Fratto of some of his supervisory duties, Streetertestifiedhe had not been assigned to perform any ofFratto's supervisory functions as of the time the hearingwas held in the instant case.On essentially the same facts set forth above, the Re-gionalDirector found in the representation case thatStreeter was an employee rather than a statutory super-visor.Unlike the situations involving Tirelli and Beres,the record fails to reveal that Streeter plays a role in thehire, fire, or reward of employees.Instead,his role ap-pears to be limited to the assignment of work to less ex-perienced employees who have been employed by Re-spondent for shorter periods than himself. Such directionof others appears to have been routine and derived fromskill and experienced gained as a longterm employee atthe facility.The fact that Streeteris "incharge" of the departmentwhen the foreman is absent does not, standing alone, es-tablish that he responsibly directs other employees orthat he exercises independent judgment. In the absenceof evidence which would show that Streeter had the au-thority to hire, transfer, suspend, lay off, recall, promote,discharge,assign, reward,or discipline other employees,to adjust their grievances or to effectively recommendsuch action,I find the record fails to establish that he is a LAB GLASS CORP.353supervisorwithin the meaning of Section2(11) of theAct.F. The Alleged 8(a)(1) ConductParagraph 7(a) of the consolidated complaint allegesthat on October 30, Respondent, through Brown's con-duct, violated Section 8(a)(1) of the Act by creating theimpression the union activities of employees were undersurveillance, and by threatening an employee with jobloss if employees selected the Union as their bargainingrepresentative. General Counsel sought to prove the alle-gations through the testimony of employee RandyCavoli.Randy Cavoli is a journeyman tooler who works inthe tool department. He has been employed at Respond-ent for approximately 10-1/2 years. He testified that afteremployee Charles Nash signed a union card he failed toattend union meetings and on October 30 he asked Nashwhy he had not attended and whether he planned oncoming to any meetings. According to Cavoli, Nash gotupsetwhen the inquiries were raised, and the two ofthem had words back and forth for a few minutes.Cavoli indicated that Tirelli came to his bench around4:15 and told him Brown wanted to see him in his office.When Cavoli reached Brown's office, Nash, Brown,Tirelli and Flaim were there. Cavoli testified Brown toldhim he was not supposed to be talking to people abouttheUnion on company time; that he had been in theUnion himself for 10 years and he knew what the Unionwas all about; and that they were going to make prom-isesthey could not keep. Cavoli claims Brown thenstated he knew he (Cavoli) was giving out union cardsand he knew about our meetings and what went on atthe meetings. The employee stated Brown then told him,if the Union got in, his friend John Strang probablywould not be able to make it and he (Cavoli) would noteither.Cavoli recalled that Brown then asked him if herealized that we people that were supporting the Unioncould end up losing our jobs, and he asked if he had readthe laws concerning unions. Cavoli contends that afterhe said he had not read them (the laws), Brown told himhe thought he was making a mistake because the Unionwas not going to be able to do anything for them.Brown testified he recalled that in late October Tirelliinformed him they had a problem in the tool room be-tween Nash and Cavoli and it might develop into a littleviolence or something. He indicated he told Tirelli tobring them in. He recalled that when the employeescame in he asked what the problem was, or asked Cavoliif he was bothering or harassing Nash or something likethat-he did not recall exactly. Brown testified thatwhen Cavoli said yes, he was, that he stated: "Look, Idon't want that to go on during work hours. If you wantto talk to him, talk to him off the plant or during noonhour or any other time you're not working," or hewould probably have to take whatever appropriateaction could be taken. Brown testified he may have saidhe had belonged to unions and he knew about unions;something like that comment; that he couldnot recall ex-actly.10When Flaimwas called as a witnessby Respondent,he testified,on cross-examination, thatBrown did not tellCavoli during the above-describedconversation that heknew Cavoliwas signing or handing out cards.Accord-ing to Flaim,Brown said nothing about union cardsduring the meeting.When Tirelliappeared as a witness,he alsodescribedthe Cavoli-Nashargument and the subsequent session inBrown'soffice.While Cavoli testified he and Nash didnot useprofanityduring their argument,Tirelli testifiedhe heardthem use such expressions as "motherfucker,""stickitup your ass," and"fuck you," andthat causedhim totell them to knock it off. Tirelli acknowledgedalerting Brown to the situation becausehe felt the em-ployeesmight hit one anotherand jeopardize their jobs.His recollectionof whatwas said in Brown'soffice was:thatBrownreferredto a problem in the tool roomasking Cavoliif hehad harassedNash; that Cavoli ad-mitted he and Nash had exchangedwords;that Brownstated heunderstood the matter concerned a union func-tionand he told Cavoli if hewantedto talk about theUnion to do it before work,lunchtime,or after work,not duringthe day. Tirellirecalls that after saying hecould understandthat,Cavoli stated:"Mr. Brown, Idon'tunderstandwhy you're so much against thisUnion."He recalled Brown'sresponsewas: "Well,Randy,I'll tell you this. . . I worked under them. I'vebeen inthem . . . . They promise you this, they're goingto give you that, they'regoing to giveyou this andpromise youthat, and nothingeverhappens."AccordingtoTirelli,Cavoli then told Brownthatwas not true;they did notpromise him anything;they're not going togiveme anything.According to Tirelli,Brown thenlooked at Cavoli andsaid,"Well, why do you want togo withthe Union,"and the conversation ended.Duringcross-examination,Tirelliwasaskedif he recalled any-thing being saidat the above-describedmeeting aboutCavolihanding out union cards in the shop. He an-swered no.Obviously,the conflicting testimony given regardingwhatwas said atthe October30 meeting requires that Iresolve the credibilityissues raised.Having carefullyconsidered the matter,I concludethat Tirelli's version ofthe entire event is the mostcredible version.Iam per-suadedto credit Tirelli's version for a number ofreasons.First, the recordrevealsTirelli had soughtto unionizethe facilityon a previous occasion,and it is apparent thatGuidoni as well as Gonzalez and employee Efraim Me-chanza trusted him becauseGuidoni freelydiscussed hisunionizationeffortswith him andthe latter individualasked himto attendone of the Union'smeetings. Addi-tionally,Tirellitestifiedwithoutcontradiction thatCavoli askedhim to sign a card at one time.Asked if heinformed his superiorsabout the describedcontacts anddiscussion,Tirelli testified he did not.Ibelieve him.Second,Inote therecordrevealsCavoli fileda charge10 Brown indicated,in response to counsel's inquiry, that he had be-longed to two different locals of the same union for close to 10 years,and at one time, he employed a lot of people from the union 354DECISIONSOF THE NATIONALLABOR RELATIONS BOARDwith theRegion afterthe October 30 incident. Apparent-ly,he alleged he had beengiven more onerous assign-ments aftertheOctober30 meeting.Significantly, theRegion didnot find Cavoli's charge to be meritorious.Finally,Inote that the charges alleging thatGuidoni,Blair, and Quintanawere laid off because they had en-gaged in union activities werefiled on October 20 and21, respectively. Thatbeing the case,Brown would havebeen actingvery foolishly if he shortly thereafter threat-ened Cavoliand anotheremployee with discharge if theemployees selectedthe Unionas their bargaining repre-sentative.Brown is an intelligent individual,and I amnot persuadedhe acted foolishlyas contendedby Gener-alCounsel.In sum,I am unableto credit Cavoli's claimthatBrownstated during the October30 meeting that heknew the employeeswere attending union meetings andwas awareof what occurredduring these meetings, andI am unableto credit Cavoli's claim thatBrownthreat-ened Cavoli and employee John Strang with loss of theirjobs if the Union wasselectedas the representative ofRespondent's employees.Accordingly,I recommend thatparagraph7(a)of the consolidatedcomplaint be dis-missed.The EarlyDecember IncidentParagraph7(b) of the consolidatedcomplaint allegesthat Respondent,through Brown,created the impressionthe union activities of its employees were under surveil-lance inearlyDecember by "telling an employee that heknew that employees of the Respondent who had signedunion authorization cards were againstthe Union." Gen-eralCounsel sought to prove the allegation through thetestimony of employeeLuisGonzalez.Gonzalez testified that in early December he went toBrown'soffice toobtain permission to take a deer hunt-ingvacation the second weekofDecember.AfterBrown granted his request, Gonzalez confessed he hadheld a union meeting at his home and had signed a unioncard.He testifiedthatBrown then stated:"[W]ell, a lotof people havefilledthem out, but I know they mighthave changed their minds because they had an experi-ence 10 years ago. . . . I know a lot of people signedthem,but they'll backout, not all of them,but he saidsome of them will back out." Gonzalez was not cross-examined by Respondent's counsel, and Respondent didnot seek to rebut his testimony concerning the above-de-scribed meeting when it presented its defense.General Counsel contends in brief(p. 20) that Gonza-lez's uncontradicted testimonythatBrown told him heknew a lot of employees had signed cards but that somewould backout "not only indicates that Brown knew thenumber and identity of the card signers, but that he alsoknew which of them wouldrepudiate their union sup-port."Noting that the petition in Case 4-RC-16687 wasfiledon November 3, and that Brown may have learnedby anynumberof lawfulmeans that a lot of Respond-ent's employees had signed union cards by early Decem-ber, I conclude General Counsel's contention is withoutmerit.Patently, Brown did not indicate in early Decem-ber that he knew the names of employees who hadsigned union cards, nor did he indicate that he knew thenames of employees who would withdraw their supportof theUnion.I recommend that paragraph7(b) of theconsolidated complaint be dismissed.G. The Alleged 8(a)(3) ViolationsThe consolidated complaint alleges thatby laying offSamuel Guidonion October19, 1987, andby laying offemployees Barbara Blair and Jose Quintanaon October20, 1987,Respondent violated Section 8(a)(3) and (1) ofthe Act.The workhistoriesof the above-named employees andthe circumstances surrounding their layoffs are discussedbelow.Samuel GuidoniGuidoni was originally hired by Respondent in thegrinding and miscellaneous department in August 1981.In 1982, when business slowed,Guidoni was movedfrom a grinder job to the job of floor boy. In that posi-tion,he obtained prints from the office and gathered,washed,and positioned in the various departments theraw materials used by others to manufacture scientificglass products.While he was a floor boy, Guidoni volun-tarily sought,during his own time, to learn the workperformed by toolworkers in the tool department. Atsome point, Brown agreed he could receive pay forworking in the tool department after 2 p.m. Eventually,approximately 3 years before the hearing opened in thiscase,Guidoni was placed in an apprentice grinder posi-tion.In that job,he was initially paid 60 percent of thejourneyman rate rather than the normal 40 percent be-cause his hourly rate as a floor boy exceeded the normalstarting apprentice grinder rate.As his skillincreased,Guidoni was given rate increases every 3 months. Ap-parently, he received step increases on a regular basisuntilAugust 1987. The record reveals he was deniedwhat would have been his final step increase as an ap-prentice in August because he did not achieve the pro-duction which was expected of him.The employee testi-fied,without contradiction,that the work which causedhim to miss his last step increase was difficult workwhich journeyman Gonzalez had refused to perform.Guidoni was to be considered for the final raise whichwould elevate him to journeyman status in late October1987.As indicated,supra,Guidoni was heavily engaged inunion activity during the last 2 weeks of his employmentat Respondent.While the recordreveals he discussed thepossibility of obtaining union representation and the de-sirability of attending an October 14 union meeting withapproximately one-third of Respondent's60 employeesduring the period extending from October 7 through Oc-tober 14, General Counsel was unable to offer any directevidence which would show that Respondent's top man-agement was aware of the employee's union activities.On October 19, Guidoni's supervisor,Sam Fratto,asked him to come to the office after work. When theemployee complied with the request at approximately3:45 p.m., Fratto informed him that Brown had informedhim they were starting to slow down; he had to cutback; and he would have to be laid off. Guidoni furtherindicated that Fratto indicated he had told Brown Gui- LAB GLASS CORP.doni was a good man and he needed him, but Brown hadsaid no; that he wanted to cut back and Guidoni wouldhave to be laid off until things picked up.Brown testified that he decided to lay Guidoni off onSaturday,October 17. He indicated the basic reason forhis decision to eliminate a grinder was that two toolmak-ers had left earlier,and that reduced appreciably theamount of grinding that was required.Additionally, heindicated that discussions with a Mr. Partridge,who wasconnected with the parent company,had led him andFlaim to conclude that they should reduce productionfor stock so the inventory could be reduced.Finally,Brown indicated that certain scientific glass productswere no longer ground as the manufacturing process hadchanged and teflon valves and similar devices rather thanground stopcocks were utilized in the industry. Browndenied that he was aware of Guidoni's participation inunion activities at the time he decided to lay him off.Jose QuintanaQuintana was employed at Respondenton July 30,1987. He was interviewedby Flaim whothen introducedhim to Tirelli indicating he was his foreman and woulddeterminewhether he possessed the coordination tobecome a tooler.After a day or two, TirelliadvisedQuintana he did not have the coordination for the toolerjob, buthe would seek to find himworkin another de-partment.Several days later, Flaim called Quintana andoffered hima jobas a floorboy in the grinding and mis-cellaneous department.Quintana indicated his duties as a floorboy includedutilizing blueprints which designated the parts needed tofillany given customerorder. After obtainingand wash-ing the required parts, he took them to the appropriatedepartments.Additionally,he picked up work from onedepartment after it was completed and took it to the nextdepartmentwhich wasto performworkon it.Finally, hetook finishedworkto a Lehr orwherever it went.Quintana testified that various other employees per-formed floor boy functions during his periodof employ-ment. He admitted that he became upset on one occasionwhen a Rita Castellini verbally abused him because hebrought her partswhich werenot the correct parts, andher behavior caused him to walkoff the job beforelunchtime.He returnedtoworkthe following morning.The employeetestifiedthat on October20, his supervi-sor,Fratto,told him at quitting time that"I'm going tohave tolay youoff because of the stock market fall. I'mgoing to have to let yougo. There'snot enough jobs andMr. Brown has lost money."Fratto did not testify at the hearing.Brown testified hedecidedto layQuintana off becausetheydid not needhim. He claimed he was originallyhiredas a truckdriver,but could not be used in that capacity because he had nolicense.Brown indicated the grinding and miscellaneousdepartment was overstaffed when Quintana was assignedto it, and he claimed a lot of complaints were receivedabout hiswork. Finally,Brown claimed that when he re-viewedthe floorboy-driver situation,he observed thatQuintana was a fairly new employee, and hehad TeddyCastro, Ramon Jimenez and a truckdriver who could ac-complish thefloorboy work.Barbara Blair355Barbara Blair was hired by Respondent on March 21,1987. She had previously worked at Kimbelglass whereshe cut glass using a hot procedure,and at Wheatlin Sci-entific,where she had worked in the grinding room andtoolroom.While Blair requested that Flaim start her at $6 perhour, it was eventually agreed that she would start at$5.25 per hour with the understanding that she would re-ceive periodic increases and could expect to reach $6 perhour in a matter of months.Blair testified Flaim informed her that Beres was herforeman. She indicated he assigned her work,solved herproblems, granted or denied her requests for time off,corrected and signed her timecards,and sent her to a dif-ferent department(the lamp department)to work on fouror five occasions.The employee claimed that, when she first reported toBeres, she asked him about the possibility of layoff. Sheclaims he told her they had not had a layoff in years, andhe did not plan to lay anyone off.While employed by Respondent,Blair did hose con-nections, blue bulbs, center necks or flasks, flat bottomcylinders,and put feet on cylinders.She testified Berestold her she was doing well on the lathe.As noted, supra, Blair attended the October 14 unionmeeting and volunteered to be a cochairman of the in-plantorganizing committeewho would talk to thewomen.After signing a union card at the meeting, shegave a card to coworker Debbie Cassidy on October 15and discussed the Union with Cassidy the following day.Blair also attended the in-plant committee meeting heldatGuidoni's home on October 18.At 11:45 a.m. on October 20, Beres informed Blair thatshewas laid off and she could leave immediately orfinish the hose connections she was working on andleave then.Blair protested indicating she could performthework being accomplished by Debbie Cassidy andMarian Orama,two lathe department employees whowere hired after Blair.Beres indicated Cassidy andOrama were being retained because they made lessmoney than Blair.Brown indicated during his testimony that he decidedthat one of the three newly hired employees in the lathedepartment should be laid off. He testified he informedBeres of his decision,and instructed Beres to select theemployee who would be laid off.Beres testified that heconsidered the work and attendance records of Cassidy,Orama,and Blair as well as the work he had for each ofthe employees.He claimed he had been scrounging tofindwork for Blair for several weeks prior to her dis-charge.Beres testified Blair was erratic in her work andsometimes had problems with dirty seals and dead glass.The employee admitted on cross-examination that shehad missed 6 days of work because of an asthmatic con-dition during her tenure of employment.Brown and Beres denied they were aware that Re-spondent's employees were engaged in union activities atthe time Blair was laid off. 356DECISIONS OF THENATIONALLABOR RELATIONS BOARDAnalysis and ConclusionsThe causation test spelled out inWright Line,251NLRB 1083(1980), is to be used to determine whetherGuidoni, Quintana,and Blair were laidoff byRespond-ent for unlawful reasons as contended by General Coun-sel.There,the Board stated(at 1089):First,we shall require that the General Counselmake prima facie showing sufficient to support theinference that protected conduct was a "motivatingfactor" in the employer's decision.Once this is es-tablished, the burden will shift to the employer todemonstrate that the same action would have takenplace even in the absence of the protected conduct.General Counsel's initial burden in this case was toprove:that the discriminatees engaged in union or otherprotectedconcerted activities;thatRespondentwasaware the employees had engaged in protected conduct;and that the employees'participation in protected con-duct was a "motivating factor" in Respondent's decisionto permanently lay off the employees.Uncontested facts setforth,supra, clearly reveal eachof the alleged discriminatees engaged in union activities.Indeed, those facts reveal that Guidoni initiated andspearheaded the organization campaign,and they revealBlair volunteered to serve on the in-plant organizingcommittee. Finally, it is uncontroverted that each of thealleged discriminatees executed union authorization cardsprior to the time they were laid off.General Counsel sought to prove through Guidoni'sconversations with Tirelli,and through testimony givenby Luis Gonzalez, one of the three assistant foreman inthe grinding and miscellaneous department that Respond-ent's top management were aware that union activitywas occurring on October 19, and that Guidoni was in-volved. The Guidoni-Tirelli conversations are set forthabove and need not be repeated here. The Gonzalez tes-timony concerns conversations that allegedly occurredbetween Gonzalez and Streeter and Brown.Thus, Gon-zalez testified that when Streeter returned from vacationon the morning of Monday, October 19, he told him thathe,Guidoni,and other employees were trying to get aunion in the facility.According to Gonzalez, Streeterthereafter spoke privately with Brown. Gonzalez claimsthat,when Streeter returned to the work area, he askedhim if Brown had mentioned the union to him.He claimsStreeter replied that Brown had asked him if he knewwhat was going on and claimed he replied that a girl inthe office had told him that morning that the employeeswere trying to get a union in the facility. When Streeterappeared as a witness,he claimed he did not learn theemployees were involved with a union until October 21or 22 when he overheard employees talking about suingBrown.He denied he had discussed the union situationwith Gonzalez or Brown on Monday, October 19. WhileI found Gonzalez to be the more impressive witness andcredit his testimony fully, I am compelled to concludethat the Gonzalez testimony is hearsay testimony whichcannot support a finding that Respondent was aware onOctober 19 that Guidoni and other employees were thenattempting to organize Respondent's facility.Inext turn to General Counsel's contention that theknowledge of employee union activities possessed byTirelli prior to the discharges of the alleged discrimina-tees should be imputed to Respondent.During his testi-mony, Tirelli claimed he did not inform Respondent'smanagementthatGuidoni and other employees wereseeking to organize the facility.Tirelliwas an impressivewitness and he impressed me as being a sincere individ-ual.Apparently,he impressed his fellow workers thesame way as revealed by the fact that Guidoni clearlytrusted him,and the record reveals that other employeesalso trusted him becausetheyasked him to sign an au-thorization card and, at one point, he was even asked toattend a meeting at the union hall.I credit Tirelli's claimthat he did not inform Respondent'smanagement thatGuidoni and other employees were engaged in union ac-tivity prior to thetime the alleged discriminatees werelaid off. Accordingly, I find that the knowledge of unionactivitieswhich Tirelli possessed cannot be imputed toRespondent.Apparently,realizingTirelli's claim that he did notinform on his fellow employees might be credited, Gen-eralCounsel next contends that under the rationale ofGeneral Iron Corp.,218 NLRB 770, 778 (1975), enfd. 538F.2d 312(2d Cir.1976), and similar cases,Respondent'sdemonstrated animus, the timing ofthe layoffs and thepretextual nature of the reasons assigned for the layoffsshould cause me to infer that Respondent knew the al-leged discriminatees were engaged in union activities. Asindicated,supra,General Counsel sought to establish thesurveillance allegations and the allegation that Brownthreatened job loss if employees opted for union repre-sentation through the testimony of Gonzalez and Cavoli.Ihave refrained from finding the independent 8(a)(1)violations alleged for the reasons set forth, supra. As aconsequence,the instant situation is one wherein GeneralCounsel has failed to show that Respondent harboredanimus against the Union, and the record merely revealsthree employees were laid off shortly after the unioncampaign got underway.Finally, General Counsel contends that the instant situ-ation is one wherein the small-plant doctrine should beutilized to justify an inference that Respondent wasaware of the union activities of the alleged discriminateesat the time they were laid off.In support of the theory,General Counsel accurately observes that the record re-veals Brown is a "hands on" manager who spends 60-70hours per week in the facility working with employees.While General Counsel's observation is factual, I notethe record reveals that Guidoni and Blair testified thatthe unionactivitythey engaged in at the plant was ac-complished during breaks, at lunch,and at other non-worktimes.Quintana was not shown to have engaged inany union activity in the plant.Where, as here, approxi-mately 60 production and maintenance employees wereemployed in the facility and most of the union activityoccurred at times other than during working time, I findthe small-plant doctrine to be inapplicable.In sum,the instant record contains absolutely no evi-dence which affirmatively shows that Respondent's topmanagement-particularlyBrown and Beres-knew on LAB GLASS CORP.357October 19 or 20,1987,thatGuidoni,Quintana,or Blairwas, engaged in union activity.Moreover,for the rea-sons stated,I conclude the record facts are insufficient tosupport an inference that Respondent knew the allegeddiscriminatees were attempting to obtain union represen-tation at the time of their layoffs.Accordingly, I findGeneral Counsel has failed to establish,prima facie, thatGuidoni, Quintana,or Blair were laid off in violation ofSection 8(a)(3) of the Act.2.Local 701and the International Union arelabor or-ganizationswithin the meaning of Section2(5) of theAct.3.Respondent has not engaged in conductwhich vio-lates Section 8(a)(1) and(3) of the Act asalleged in theconsolidated complaint.On the foregoing findingsof fact andconclusions oflaw, and on the entire record,I issue the following rec-ommended"IV. THE RESPRESENTATION CASEHaving found that Respondent did not, throughBrown,create the impression in early December 1987,that the union activities of its employees were under sur-veillance, I recommend that the sole objection to theconduct of the election filed in Case 4-RC-16687 beoverruled,and that Case 4-RC-16687 be remanded tothe Regional Director for issuance of certification of re-sults of the election held in that case.CONCLUSIONS OF LAW1.The Respondent,Lab GlassCorporation,is an em-ployer within the meaning of Section 2(6) and`(7) of theAct.ORDERThe consolidatedcomplaint is dismissed.IT IS FURTHER ORDERED that Case4-RC-16687 is re-manded to the RegionalDirector for Region 4 for issu-anceof certification of results of the April 14, 1988 elec-tion.I ' If no exceptions are filed asprovided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as providedin Sec 10248 of theRules,be adopted by theBoard andallobjectionsto them shall be deemedwaived forallpur-poses.